         Case 1:21-cv-06019-JPO Document 18 Filed 09/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PABLO HERNANDEZ, et al.,
                       Plaintiffs,
                                                                  21-CV-6019 (JPO)
                     -v-
                                                                       ORDER
 GRACIE MEWS LLC, et al.,
                               Defendants.


J. PAUL OETKEN, District Judge:

       The Court has been notified that the parties have reached a settlement in this Fair Labor

Standards Act case. The parties are advised that they may not dismiss this action with prejudice

unless the settlement agreement has been approved by either the Court or the Department of

Labor. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015). Any

letter motion, along with the settlement agreement, must be filed on the public docket within

thirty days of this order. The letter motion must explain why the proposed settlement is fair and

reasonable and should discuss, at a minimum, the following factors:

               (1) the plaintiff’s range of possible recovery; (2) the extent to
               which “the settlement will enable the parties to avoid anticipated
               burdens and expenses in establishing their respective claims and
               defenses”; (3) the seriousness of the litigation risks faced by the
               parties; (4) whether “the settlement agreement is the product of
               arm's-length bargaining between experienced counsel”; and (5) the
               possibility of fraud or collusion.

Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012) (quoting Medley v. Am.

Cancer Soc., No. 10 Civ. 3214, 2010 WL 3000028, at *1 (S.D.N.Y. July 23, 2010)). The letter

must also address whether there is a bona fide dispute as to the number of hours worked or the

amount of compensation due and how much of the proposed settlement plaintiff’s attorney shall
          Case 1:21-cv-06019-JPO Document 18 Filed 09/13/21 Page 2 of 2




be seeking as fees. Cheeks, 796 F.3d at 203, 206. Absent special circumstances, the Court will

not approve any settlement agreement that is filed under seal or in redacted form. Id. at 206.

       The parties are directed to file a letter or stipulation, in accordance with the instructions

above, on or before October 14, 2021. All other filing deadlines, conference dates, and the trial

date are adjourned sine die.

       SO ORDERED.

Dated: September 13, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
